Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
DETAILED ACTION- Election/Restriction, species restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Applicant’s Response and Amendment filed on July 8, 2022 have been received and entered.  Applicant elected without traverse Group 1 and the species of a woman who is at risk of preterm birth/giving birth prematurely as the recipient subject in the method (claim 1), a composition comprising any amount of zinc, not necessarily an amount that is therapeutically effective for anything (claims 1, 4 and 5), the woman of claim 1 who desires to get pregnant (claim 6) and the feature that the composition that is administered in claim 1 is somehow specifically formulated for the woman who is at risk of preterm birth/giving birth prematurely (claim 8).  In reply to Applicant’s comment that the method of claim 1 is a method of administering a composition to a mother who is at risk of preterm birth, claim 1 recites a method of administering a composition (referred to as a maternal composition) to a woman who is at risk of giving birth prematurely, i.e., a woman who is at risk of preterm birth.  The word “maternal” refers to the composition, not the recipient subject.  Applicant’s point is unclear and cannot be determined.  Nevertheless, Applicant may amend the claims to recite their intended meaning.  
Claim 11 has been amended.  Claims 2, 12 and 13 have been canceled.  Claims 7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Claims 16-18 have been added.  Because Applicant has added new claims, further restriction is required.  Restriction is required under 35 U.S.C. 121 and 372.  	
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has different biological, chemical and medical/therapeutic properties (different therapeutic effects of the composition administered in the method).  Because the claimed species are not art-recognized equivalents, the species restrictions are proper.  
The species are as follows.
q) In the combination of claims 16-18, Applicant must elect one of the functional properties of the maternal composition, the specific formulation of claim 8, recited in one of these claims- that the composition somehow optimizes breast milk quality (claim 16) or that the composition somehow optimizes the growth and development of the premature/preterm infant or child (claim 17) or that the composition treats the sub-optimal quality of the woman’s breast milk (claim 18) or that the composition reduces the risk of sub-optimal quality breast milk (claim 18) or that the composition reduces the severity of the sub-optimal quality breast milk (claim 18).  
Applicant is required, in reply to this action, to elect above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 07750775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-11